DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
 	Claims 1-2 and 4-21 are pending, and claims 7-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 14-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worn et al. (2,535,996) in view of Al-Hadhrami (8,365,812) and Jednacz et al. (3,803,863).
	Worn et al. discloses an evaporator comprising:
a) a shell 1 having two ends 3, 4, a top and bottom; 
b) a plurality of tubes 7 therein and extending between the two ends 3, 4; 
c) at least one inlet 23a located in the bottom of the shell 1; 

g) at least one outlet 33 located in the top of shell 1; 
but does not disclose:
f) a perforated plate between the distributor 22 and the tubes 7, nor
h) the outlet includes a sensor configured to monitor the temperature.
	Al-Hadhrami discloses a heat exchanger comprising: 
a shell 105 having two ends, a top and bottom; 
a plurality of tubes 110 therein and extending between the two ends; 
an inlet 120 located in the bottom of the shell; 
an outlet 220; and 
a perforated plate 125 between the inlet 120 and the tubes 11 for the purpose of distributing the fluid uniformly around the tubes 120 to prevent recirculation and stagnation (abstract).
Jednacz et al. discloses a refrigeration system comprising:
an evaporator 10 having an inlet 17 and an outlet 11; and
the outlet 11 includes a sensor 33 configured to monitor the temperature for the purpose of controlling the refrigeration efficiency.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Worn et al. a perforated plate between the distributor and the tubes for the purpose of distributing the fluid uniformly around the tubes to prevent recirculation and stagnation as recognized by Al-Hadhrami, and employ in Worn et al. the outlet 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “A thin film evaporator” is considered to be a statement of intended use that does not structurally define over the prior art.  Furthermore, the working fluids (the recitation of part e) of claim 1) used in the device are not structural limitations, wherein the device itself does not undergo a structural metamorphosis based on the working fluid.
The recitation of part g) in claim 1 is considered to be a functional limitation, wherein MPEP 2114 states, in part:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

In this instance, the similar structure of the combination of Worn et al., Al-Hadhrami and Jednacz et al. is capable of functioning in a manner similar to the functional limitations.
Regarding claim 2, Worn et al. discloses the openings 23 are jets.  However, as applied to claim 1 above, the recitation “to produce a spray of refrigerant” is considered to be a statement of intended use that does not structurally define over the prior art.

Regarding claim 6, the curved bottom of the shell 1 of Worn et al. is read as a “sump.” 
Regarding claim 14, as applied to claim 1 above, the claim limitations are met.
Regarding claims 15-16, as applied to Ex parte Masham above, the working fluids used in the device are not structural limitations, nor is the amount of working fluids thereof.
Regarding claim 17, as applied to claim 1 above, the limitations are considered to be functional, and the similar structure of the combination of Worn et al., Al-Hadhrami and Jednacz et al. is capable of functioning in a manner similar to the functional limitations.
Regarding claim 18, as applied to claim 4 above, the claim limitations are met.
Regarding claim 19, the recitation “applies a back pressure …” is considered to be a functional recitation.  See MPEP 2114.  Arguendo, the demister 28 of Worn et al. inherently applies a back pressure (i.e. pressure drop) to the working fluid.
Regarding claim 21, as applied to claim 6 above, the claim limitations are met.

Claims 5 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worn et al. (2,535,996) in view of Al-Hadhrami (8,365,812) and Jednacz et al. (3,803,863) as applied to claims 1-2, 4, 6, 14-19 and 21 above, and further in view of Schorre et al. (4,336,046).
	The combined teachings of Worn et al., Al-Hadhrami and Jednacz et al. lacks the tubes 7 comprising a main body of tubes and a super heat body of tubes located between the demister 28 and the outlet 33.


a shell 110 (not labelled);
a main tube 104 therein; 
an inlet 101; 
an outlet 112; 
a demister 103 located between the tube 104 and the outlet 112; and
a super heat body of tubes 108 located between the demister 103 and the outlet 112 for the purpose of ensuring vapor for the outlet.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in the combined teachings of Worn et al., Al-Hadhrami and Jednacz et al. a super heat body of tubes located between the demister and the outlet for the purpose of ensuring vapor for the outlet as recognized by Schorre et al. 
Regarding claim 20, as applied to claim 5 above, the claim limitations are met.

Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763